Exhibit 10.16

 

PURDUE TECHNOLOGY CENTER

3000 Kent Avenue

West Lafayette, Indiana  47906

 

EXTENSION OF LEASE

 

THIS EXTENSION OF LEASE is made this first day of December, 2016 by and between
PURDUE RESEARCH FOUNDATION (“Landlord”), an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246), and ENDOCYTE (“Tenant”).  Landlord and Tenant have previously entered
into a lease (the “Lease”) dated December 8, 2015, for Units A1-100, A1-200,
B1-008, B1-100A, B1-200, B1-300, B1-400, B1-500, A2-100, A2-300, B2-300, B2-400,
B2-500, B2-603, B2-700 AND B2-900 at the Purdue Technology Center, located at
3000 Kent Avenue, West Lafayette, IN. 

 

In consideration of mutual benefits to be derived by the parties, it is agreed
that the Lease Term provided under the Lease is hereby extended for a period of
Twelve (12) months, commencing January 1, 2017, and expiring December 31, 2017
(the “Extension Period”).  All other terms and conditions of the Lease shall be
applicable to such Extension Period(s), except as follows:

 

1.



The Monthly Rent Installment shall be $50,746.89 ($18.42 x 16,724 square feet /
12 months for office space and $34.64 x 8,687 square feet / 12 months for lab
space) and shall remain in effect during the Extension Period unless otherwise
altered under the provisions of Section 4 of the Lease.

 

2.



The Rent shall be $608,962.68 ($50,746.89 x 12 months) and shall remain in
effect during the Extension Period unless otherwise altered under the provisions
of Section 4 of the Lease.  

 

It is further agreed that all other terms and conditions of the Lease are hereby
affirmed and shall remain in full force and effect during the Extension Period.

 

WITNESS the signatures and seals of the above parties as of the day and year
first above written.

 

 

 

 

 

LANDLORD:

PURDUE RESEARCH FOUNDATION

 

an Indiana corporation (formed and existing under the Indiana
Foundation or Holding Companies Act, Acts of 1921, ch. 246)

 

 

 

By:

/s/ David L. Hodde

 

 

David L. Hodde

 

 

Assistant Vice President

 

 

Director of Real Estate

ATTEST:

 

 

 

By:

/s/ Gregory S. Napier

 

 

Gregory S. Napier

 

 

Director, Physical Facilities and Purdue Research Parks

 

 

TENANT:

ENDOCYTE

 

 

 

By:

/s/ Mike Sherman

 

 

Mike Sherman

 

 

CEO

 



--------------------------------------------------------------------------------